Notice of Pre-AIA  or AIA  Status
This Office Action in response to elected claims 1-3, 5-7, 14-15 and 19-20 filed 05/11/2022. Claims 8-13 and 16-17 are currently withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 14-15 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20120308209 A1 to Zaletel in view of US 20160073018 A1 to Ikeda.

Regarding claim 1, the combination of Zaletel and Ikeda discloses a method for video shooting (Zaletel: para [0013]), comprising: 
acquiring a video shooting mode instruction (Zaletel: para [0082]-[0083] and figs. 7-8: action button 502), wherein the video shooting mode instruction comprises a shooting speed, and different video shooting modes have different shooting speeds (Zaletel fails to disclose, but Ikeda discloses user selectable shooting speed controls: para [0033]), wherein a video shooting control (Zaletel: para [0082]-[0083] and figs. 7-8: action button 502), a plurality of video shooting mode controls (Ikeda: para [0033]: user selectable speed controls, e.g. normal, fast, slow), and at least one special effect control (Ikeda: para [0035]: user selectable special effect) are simultaneously displayed on a first interface of an application for sharing videos (it would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to combine the GUI elements of Zaletel and Ikeda to be displayed simultaneously to provide an intuitive GUI with various shooting options presented simultaneously such that the user can easily see the available options and choose a shooting effect), wherein the first interface of the application is an initial interface entered once the application is launched (Ikeda: para [0033], [0035]: the speed controls and special effect controls are user selectable before recording, therefore it would have been obvious to display the shooting options in an initial interface screen), wherein the plurality of video shooting mode controls comprise a normal shooting speed control corresponding to a normal shooting speed, a fast shooting speed control corresponding to a fast shooting speed, and a slow shooting speed control corresponding to a slow shooting speed (Ikeda: para [0033]: user selectable speed controls, e.g. normal, fast, slow), wherein the at least one special effect control is configured to improve an appearance of an object in a video to be shot, and wherein the at least one special effect control comprises a beautification control (Ikeda: para [0035]: user selectable special effects, e.g. color/tone conversion effect and peripheral brightness increase/decrease effect); 
determining that a special effect instruction is obtained via the at least one special effect control before a video shoot instruction is obtained (Ikeda: para [0033], [0035]: the speed controls and special effect controls are user selectable before recording); 
after the video shooting instruction is obtained, shooting a video on a target scene according to the special effect instruction and the shooting speed until a video shooting pause instruction is acquired, thereby obtaining a first video segment between the video shooting instruction and the video shooting pause instruction (Zaletel: para [0083]: pausing and recording separate video clips. Also, Ikeda: para [0033], [0035]: the speed controls and special effect controls are user selectable before recording); 
in response to determining that the first video segment is obtained, displaying a video generation control on the first interface (Zaletel: The save button, 603 of fig. 6, meets the broadest reasonable interpretation of a video generation control because, see para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips” or para [0013]: “saving the video composition on the memory device as a single file in response to a user save input”; Also,  consider para [0082]-[0083] and figs. 5-6: ‘library button’ 507 of fig. 5, transitions to ‘save button’ 603 of fig. 6 after the user begins recording); 
determining whether a video generation instruction is obtained via the video generation control (Zaletel: para [0085]: "a recording session may be concluded when the user operates the save button 603", also para [0104] and [0013]); 
in response to a determination result that the video generation instruction is not obtained, repeating acquiring a second video shooting mode instruction, a second video shooting instruction and a second video shooting pause instruction to obtain a second video segment (Zaletel: para [0084]-[0085]: "if the user continues to record additional video clips, the action button 502 will continue to switch between the "pause" state and the "add media" state until the user decides to conclude the recording session and save the composition"); and 
in response to receiving the video generation instruction via the video generation control generating a target video by synthesizing the first video segment and the second video segment according to a chronological order of obtaining the first video segment and the second video segment (Zaletel: para [0085]: "a recording session may be concluded when the user operates the save button 603", also para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips, and end the entire recording session”; also para [0126]: the segments within a composition may be saved in either a linear, i.e. chronological, format or altered to a non-linear format).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the video recording functionality of Zaletel in view of the user selectable speed and special effect features of Ikeda for improved customization of editing effects (Ikeda: para [0007]-[0008]).

Regarding claim 2, Zaletel modified by Ikeda discloses the method according to claim 1, and Zaletel teaches wherein the video shooting pause instruction is triggered by a user (para [0083]), or by determining whether a shooting time length reaches a predetermined shooting time threshold.

Regarding claim 5, Zaletel modified by Ikeda discloses the method according to claim 1, and Zaletel further teaches wherein after the generating a target video according to existing video segments, the method further comprises: 
determining whether an editing instruction is obtained (para [0095]: "the preference button 506 is configured to allow the user to edit the composition"); and 
in response to a determination result that the editing instruction is obtained, processing the target video according to the editing instruction to obtain a processed target video (para [0095] and fig. 17: "The user may edit each video clip, photograph, transition and other segment (title, credits, music, etc.) of a composition using an edit toolbar," also para [0097]: "After editing is complete, the user may, review undo changes or save the entire edited composition to the memory 406 of the portable device 400").

Regarding claim 6, Zaletel modified by Ikeda discloses the method according to claim 5, and Zaletel further teaches wherein after the processing the target video according to the editing instruction to obtain the processed target video, the method further comprises: 
determining whether a storage mode instruction is obtained (para [0104]: "The save button 603 is configured to save the current media segment (either photograph or video clip) to memory 406, end the composition being created, thereby ending the recording session and provide the user with an options menu"); and 
in response to a determination result that the storage mode instruction is obtained, storing the processed target video according to the storage mode instruction; wherein the storage mode instruction comprises a draft box instruction or a release instruction (para [0113]-[0114]: “after saving the composition and assuming the portable device 400 has a wired or wireless connection to the internet or a service provider network, the user may automatically upload the composition to a social media site”). 

Regarding claim 7, Zaletel modified by Ikeda discloses the method according to claim 6, and Zaletel further teaches wherein after the storing the processed target video according to the storage mode instruction, the method further comprises: 
determining whether a video playing instruction is obtained; and in response to a determination result that the video playing instruction is obtained, playing the processed target video according to the video playing instruction (para [0117] and fig. 16A: “the user is able to play, edit, share and delete their saved compositions 1601”). 

Regarding claim 14, the terminal device of claim 14 is rejected along the same rationale as the method of claim 1 because Zaletel further teaches one or more processors; and a memory configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to perform the corresponding method (para [0054] and fig. 4: processor 404, memory 406 and downloadable application).

Regarding claim 15, the computer readable storage medium of claim 15 is rejected along the same rationale as the method of claim 1 because Zaletel further teaches a computer readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, at least one of the following methods is implemented: the method according to claim 1 (see rejection of claim 1, and para [0054] and fig. 4: processor 404, memory 406 and downloadable application).

Regarding claims 19-20, the terminal device of claims 19-20 is rejected along the same rationale as the method of claims 5-6, respectively.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zaletel in view of Ikeda, further in view of US 20100260472 A1 to Okada.

Regarding claim 3, Zaletel modified by Ikeda discloses the method according to claim 2, but fails to disclose wherein the video shooting pause instruction is triggered by determining, whether a shooting time length reaches a predetermined shooting time threshold comprises: triggering the video shooting pause instruction in response to a determination result that the shooting time length has reached the predetermined shooting time threshold, wherein the shooting time length comprises the shooting time length of one video segment or a total shooting time length of at least two video segments.
However, in analogous art Okada teaches wherein the video shooting pause instruction is triggered by determining whether a shooting time length reaches a predetermined shooting time threshold, and wherein determining whether a shooting time length reaches a predetermined shooting time threshold comprises: triggering the video shooting pause instruction in response to a determination result that the shooting time length has reached the predetermined shooting time threshold, wherein the shooting time length comprises the shooting time length of one video segment or a total shooting time length of at least two video segments (para [0043]: "A recording time t in the recording mode 2 can be a unique setting value of the apparatus or can be selected from a plurality of setting values. When the frame rate 1 and the frame rate 2 are the same values, i.e., recording is performed at the normal speed, the apparatus automatically stops recording after the time t elapsed from start of recording. The lengths of all video images recorded as described above thus become the time t." Note, therefore, the time t may correspond to a length of one video segment).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Zaletel in view of the above teachings and automatic recording settings of Okada for the recognizable benefit of enabling the video images to be reproduced at constant intervals even without editing (Okada, para [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484